Earle, J.
The indictment against the defendant was framed and the crime charged, under section 558 of the Penal Code. That section, leaving out what- is now immaterial, provides as follows: “ A person who knowing the contents thereof, and with intent by means thereof to extort or gain any money or other property . . . sends . . . any letter or writing threatening (1) to accuse any person of a crime ... or (4) to expose or impute to any person any deformity or disgrace, is punishable by imprisonment for not more than five years.” And section 561, of the same chapter, provides that' “it is immaterial whether a threat made as specified in this chapter is of things to be done or omitted by the offender, or by any other person.” To make out the crime specified in section 558, it is not needful for the prosecution to show that the threat was against the person to whom the letter was sent or addressed, or that the writer or sender of the letter was the one threaten*527ing to do the wrongful act. The crime may be committed by one who sends a letter conveying a threat of some other person to do the forbidden acts, provided he sends the letter for the unlawful purpose mentioned in the act. Nor is it needful, to constitute the crime, that the threat should inspire fear, or, as claimed by the learned counsel for the defendant, that it should be calculated to produce terror. If the threat be of the kind mentioned in the statute, and be made or conveyed with the view and intent mentioned, the crime has been committed, however far the threat may have fallen short of its purpose. It would be quite foreign and immaterial for the court or jury to enter upon an inquiry as to the probable force or power of the threats. The statute defines the crime in plain language, and there is no occasion for limitations or qualifications which are not there found. The statute cannot be evaded under the guise of friendship. No precise words are needed to convey a threat. It may be done by innuendo or suggestion. To ascertain whether a letter conveys a threat, all its language, together with the circumstances under which it was written, and the relations between the parties, may be considered, and if it can be found that the purport and natural effect of the letter is to convey a threat, then the mere form of words is unimportant. Here the defendant had been concerned in the prosecution of Julian Winnnie, before the justice. The letters purported to have been written from the office of the district attorney, and he had previously said to Cornelius Winnie that he was deputy district attorney. He represents the danger of some movement to indict his son as imminent, and that he has it in his power to arrest the movement, and that the plan suggested will save him and his folks “ some trouble and expense, as well as the stink, and show that a friend in the right place is worth something sometimes.” Taking the whole letter, the inference is quite strong, if not irresistible, that either he or some one else had some intention of renewing the prosecution against the son by appearing before the grand jury. Unless the letters mean that, they had no purpose whatever. It was upon that ground that the money was requested. The letters are fairly susceptible of the construction that they conveyed a threat that either he or some one else would proceed to procure an indictment against *528the son, and thus accuse him of crime, and expose him and his relatives to disgrace. The trial judge, therefore, did not err in submitting the letters to the jury, for them to determine their meaning and effect. It matters not that the son had been dis • charged upon the examination before the justice, as that discharge was no bar to a subsequent indictment and conviction for the crime charged, and certainly no bar to a subsequent accusation of the same crime. Nor does it matter, that in fact no person was proceeding or threatening to indict the son, and that all the pretenses in that respect were in fact false. It is sufficient that the letters on their face convey the threat. There was no error in receiving in evidence and submitting to the jury certain conversations had between the defendant and Cornelius Winnie prior to the sending of the letters, in which he made statements similar to those contained in the letters, and requested money to stop proceedings which he claimed were imminent to indict the son. These conversations were material and proper, as bearing upon the criminal intent of the defendant in writing the letters.
The judgment should therefore be affirmed.
All concur.